

115 HR 3799 IH: Demanding Oversight from Justice Act of 2017
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3799IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Ms. Maxine Waters of California (for herself, Mr. Conyers, Mr. Rush, Mr. Cohen, Mrs. Watson Coleman, Mr. Payne, Mr. Hastings, Mr. Scott of Virginia, Ms. Norton, Mr. Cummings, Ms. Wilson of Florida, Mr. Gutiérrez, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Justice Department to pursue civil actions to eliminate patterns or practices of
			 civil rights violations by police, and for other purposes.
	
 1.Short titleThis Act may be cited as the Demanding Oversight from Justice Act of 2017. 2.Civil action by Attorney GeneralSection 210401(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601(b)) is amended by striking may in a civil action and inserting shall in a civil action.
 3.Annual reporting requirementNot later than 1 year after the date of enactment of this section, and annually thereafter, the Attorney General shall publish a report describing the complaints received by the Department of Justice alleging violations of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994, including—
 (1)information on each investigation conducted and each civil action initiated— (A)pursuant to all such complaints; or
 (B)without such a complaint having been filed; and (2)for each complaint received for which the Attorney General does not initiate an investigation or a civil action, an explanation as to why no investigation or civil action was initiated.
			